Title: To James Madison from James Maury, 18 January 1815
From: Maury, James
To: Madison, James


        
          Dr Sir,
          Liverpool 18 Jany 1815
        
        On the 2d instant I had the honor of continuing to you the tender of my services in the situation I so long have held in this port, as Consul of the United States. I now respectfully repeat the same tender, with the assurance of the satisfaction it ever has afforded me, & ever will afford me, of being useful to my countrymen.
        During the war I have, from time to time, written to you on the subject of the Tobo you had the goodness to consign me some years ago. As those letters may, possibly, have miscarried, I inclose a triplicate of the sales & of the account current, leaving a balance in your favor of £204:15:4¼ with interest from 18 May 1814. At the respective dates of the sale of this parcel of this Tobaccoe, the prices were satisfactory, but we now see how much more productive they would have been, had these sales been delayed.

I regret its not having been so, tho’ I have the consolation of having done for the best & precisely as I should have done, had the property been my own. A few days ago the whole Stock in the Kings Warehouse for this port was short of one hundred hhds. At the commencement of the war it was about fifteen thousands Hhds! Prices, previous to the knowlege of the signature of peace, were 2/. a 5/6 ⅌ Ct. The market now is in such a state that I cannot give a quotation. I present you my best wishes & am your old obliged friend
        
          James Maury
        
      